May 06, 2008


Mr.  Thomas  Wayne  McKenzie
Attorney at Law
1800 North Norwood Drive, Suite 100
Hurst, TX 76054

Honorable Phillip Andrew Sorrells
County Criminal Court at Law No. 10
401 W Belknap St
Fort Worth, TX 76196
Mr. Michael Kiousis Kallas
Boyle & Lowry, L.L.P.
4201 Wingren, Suite 108
Irving, TX 75062

Honorable Vincent Sprinkle
County Court at Law No. #3
Tarrant County Courthouse
Fort Worth, TX 76102

RE:   Case Number:  08-0336
      Court of Appeals Number:  02-07-00400-CV
      Trial Court Number:  06-45286-3

Style:      IN RE  JASON LOBAN

Dear Counsel:

      The Supreme Court of Texas  granted  Relator's  Emergency  Motion  for
Temporary Relief and issued the enclosed stay  order.   The  Court  requests
that real party in interest file a response to  the  petition  for  writ  of
mandamus in the above-referenced case.  The response is due to be  filed  in
this office no later than 3:00 p.m., May  12,  2008.   Email  is  acceptable
with hard copies to follow.  PLEASE NOTE Tex. R. App. P.  9.2(b),  does  not
apply.  There is no filing fee associated with this requested response.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Suzanne        |
|   |Henderson          |